 Case 2:18-cv-08034-GW-MRW Document 26 Filed 09/12/19 Page 1 of 1 Page ID #:137


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8034-GW(MRWx)                                           Date      September 12, 2019
 Title             Coalition for Humane Immigrant Rights, et al. v. United States Citizenship and
                   Immigration Services




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Anne Kielwasser
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      BY TELEPHONE:                                      Alarice M. Medrano, AUSA
                       Amy M. Kaizuka
                        Peter A Schey
                      Hayk Khalumyan
 PROCEEDINGS:                STATUS CONFERENCE


Court and counsel confer. Defendant will have until December 13, 2019 to complete the record as stated
on the record. The Court continues the status conference to January 9, 2020 at 8:30 a.m. Counsel are to
file a status report by December 23, 2019.




                                                                                                   :    13
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
